                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


JAMES CLIFFORD GEIGER,

       Plaintiff,

v.                                                       CIVIL ACTION NO.
                                                          5:19-cv-00198-TES
GEORGIA DEPARTMENT OF
CORRECTIONS, et al.,

        Defendants.


     ORDER PERMITTING PLAINTIFF’S CLAIMS TO PROCEED FOLLOWING
          FRIVOLITY REVIEW UNDER 28 U.S.C. §§ 1915(e) and 1915A



       The Court previously granted Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (“IFP”) [Doc. 2], but also ordered Plaintiff to file an Amended Complaint so that

the Court could properly conduct frivolity review. [Doc. 4 at pp. 4–6].

       In compliance with the Court’s previous Order, Plaintiff filed his Amended

Complaint [Doc. 16], thus allowing the Court to screen his complaint to ensure that it

states a claim for which relief may be granted. See 28 U.S.C. § 1915(A)(b). Current

Eleventh Circuit precedent provides that “[a] district court may dismiss sua sponte a

complaint if it is ‘frivolous, malicious, or fails to state a claim upon which relief may be

granted.’” Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (quoting 28 U.S.C. §

1915A(b)(1)). Frivolous claims are those which “lack[ ] an arguable basis either in law or

in fact.” Id. (quoting Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008)).
       To this end, the Prison Litigation Reform Act (“PLRA”), “accords judges not only

the authority to dismiss a claim based on an indisputably meritless legal theory, but also

the unusual power to pierce the veil of the complaint’s factual allegations and dismiss

those claims whose factual contentions are clearly baseless.” Miller, 541 F.3d at 1100

(quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). In Neitzke, the United States

Supreme Court held that “it is evident that the failure-to-state-a-claim standard of

[Federal Rule of Civil Procedure] 12(b)(6) and the frivolousness standard of [28 U.S.C. §

1915(e)(2)] were devised to serve distinctive goals, and that while the overlap between

these two standards is considerable, it does not follow that a complaint which falls afoul

of the former standard will invariably fall afoul of the latter.” 490 U.S. at 326.

       In order to survive frivolity review, a claim must contain “sufficient factual matter,

accepted as true, to state a claim that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Federal Rule of Civil Procedure 12(b)(6) “authorizes a court to dismiss a

claim on the basis of a dispositive issue of law.” Neitzke, 490 U.S. at 326 (quoting Hishon

v. King & Spalding, 467 U.S. 69, 73 (1984)). Such dismissal procedure—operating on the

assumption that the factual allegations in the complaint are true—streamlines litigation

by dispensing with unnecessary discovery and factfinding. Id. “Nothing within Rule

12(b)(6) confines its sweep to claims of law which are obviously unsupportable.” Id. at

327. To the contrary, if it is clear, as a matter of law, that no relief could be granted under

“any set of facts that could be proven with the allegations,” a claim must be dismissed. Id.



                                              2
(quoting Hishon, 467 U.S. at 73).

       On the other hand, frivolity review under the PLRA, has a separate function—

designed to discourage the filing of, and waste of judicial and private resources upon,

baseless lawsuits that paying litigants generally do not initiate due to filing costs and the

potential threat of sanctions associated with filing a civil action. Id. Even though Federal

Rule of Civil Procedure 12 and 28 U.S.C. § 1915(e) along with 28 U.S.C. § 1915A all counsel

dismissal and share “considerable common ground” with each other, one dismissal

standard does not invariably encompass the other. Id. at 328. “When a complaint raises

an arguable question of law which the district court ultimately finds is correctly resolved

against the plaintiff, dismissal on Rule 12(b)(6) grounds is appropriate, but dismissal on

the basis of frivolousness is not.” Id.

       As the Supreme Court noted in Neitzke, “[c]lose questions of federal law, including

claims filed pursuant to 42 U.S.C. § 1983, have on a number of occasions arisen on motions

to dismiss for failure to state a claim.” Id. As such, “[i]t can hardly be said that the . . .

legal claims raised in [this case are] so defective that they should never have been brought

at the outset.” Id. To term Plaintiff’s claims as “frivolous,” at this stage, would distort the

PLRA’s “meaning of frivolousness both in common and legal parlance.” Id. at 328–29.

That said, even after a cursory review of Plaintiff’s Amended Complaint [Doc. 6], it is

clear that he narrowly complied with Federal Rule of Civil Procedure 10, thus making

this required review near impossible to complete. Nevertheless, as stated above, his



                                              3
Amended Complaint alleges that Defendants, in addition to violating the Eighth

Amendment of the United States Constitution, violated state law as well as various GDC

policies such as Standard Operating Procedure IIB09-0001, 222.10 (IV)(B), and potential

others by allowing violent prisoners to be transported with non-violent prisoners. [Doc.

16 at ¶¶ 23, 36–37, 45].

       As to the Eighth Amendment, the Supreme Court has squarely held that the

amendment’s proscription against cruel and unusual punishment not only protects

prisoners from violence at the hands of jailors, but it also imposes upon jailors a duty “to

protect prisoners from violence at the hands of other prisoners.” Purcell ex rel. Estate of

Morgan v. Toombs Cty., Ga., 400 F.3d 1313, 1320 (11th Cir. 2005) (quoting Farmer v. Brennan,

511 U.S. 825, 834 (1994)). However, a defendant is liable under the Eighth Amendment

“only if he knows that inmates face a substantial risk of serious harm and disregards that

risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847.

       Because the allegations of Plaintiff’s Amended Complaint are barely sufficient to

state a plausible claim for relief at this stage of the proceedings, Defendants may respond

to his allegations. See Iqbal, 556 U.S. at 678, supra. Thus, Plaintiff may proceed with his

Eighth Amendment claims against Defendants. His remaining claims, despite his scarce

indications to which state statutes or rules he alleges that Defendants violated are

nonetheless allowed to proceed—assuming they are not barred by the PLRA’s

requirement to exhaust administrative remedies or the Eleventh Amendment and to the



                                             4
extent he has a private right of action to enforce state statutes or regulations.

       SO ORDERED, this 21st day of June, 2019.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              5
